Exhibit 10.23

FIRST AMENDED AND RESTATED

PERMEO TECHNOLOGIES, INC.

2001 STOCK OPTION PLAN

(amended effective October 19, 2005)

1. Purpose. The purposes of the Plan are to attract and retain for the Company
and its Affiliates the best available personnel, to provide additional incentive
to Employees, Directors and Consultants and to increase their interest in the
Company’s welfare, and to promote the success of the business of the Company and
its Affiliates.

2. Definitions. As used herein, unless the context requires otherwise, the
following terms shall have the meanings indicated below:

a. “Affiliate” means (i) any corporation, partnership or other entity which
owns, directly or indirectly, a majority of the voting equity securities of the
Company, (ii) any corporation, partnership or other entity of which a majority
of the voting equity securities or equity interest is owned, directly or
indirectly, by the Company, and (iii) with respect to an Option that is intended
to be an Incentive Stock Option, (A) any “parent corporation” of the Company, as
defined in Section 424(e) of the Code or (B) any “subsidiary corporation” of the
Company as defined in Section 424(f) of the Code, any other entity that is taxed
as a corporation under Section 7701(a)(3) of the Code and is a member of the
“affiliated group” as defined in Section 1504(a) of the Code of which the
Company is the common parent, and any other entity as may be permitted from time
to time by the Code or by the Internal Revenue Service to be an employer of
Employees to whom Incentive Stock Options may be granted; provided, however,
that in each case the Affiliate must be consolidated in the Company’s financial
statements.

b. “Board” means the Board of Directors of the Company.

c. “Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute. Reference in the Plan to any section of the Code shall be deemed to
include any amendments or successor provisions to such section and any Treasury
regulations promulgated under such section.

d. “Committee” means the committee, as constituted from time to time, of the
Board that is appointed by the Board to administer the Plan; provided, however,
that while the Common Stock is publicly traded, the Committee shall be a
committee of the Board consisting solely of two or more Outside Directors, in
accordance with Section 162(m) of the Code, and/or solely of two or more
Non-Employee Directors, in accordance with Rule 16b-3, as necessary in each case
to satisfy such requirements with respect to Options granted under the Plan.
Within the scope of such authority, the Committee may (i) delegate to a
committee of one or more members of the Board who are not Outside Directors the
authority to grant Options to eligible persons who are either (A) not then
Covered Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Options or (B) not persons with
respect to whom the Company wishes to comply with Section 162(m) of the Code
and/or (ii) delegate to a committee of one or more members of the Board who are
not Non-Employee Directors the authority to grant Options to eligible persons
who are not then subject to Section 16 of the Exchange Act. If a committee has
not been established by the Board to administer the Plan, or if no such
committee shall be in existence at any time during the term of the Plan,
“Committee” at such time means the Board.



--------------------------------------------------------------------------------

e. “Common Stock” means the Common Stock, $0.001 par value per share, of the
Company or the common stock that the Company may in the future be authorized to
issue (as long as the common stock varies from that currently authorized, if at
all, only in amount of par value).

f. “Company” means Permeo Technologies, Inc., a Delaware corporation.

g. “Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a Director) who
is engaged by the Company or any Affiliate to render consulting or advisory
services to the Company or such Affiliate and who is a “consultant or advisor”
within the meaning of Rule 701 promulgated under the Securities Act or Form S-8
promulgated under the Securities Act.

h. “Continuous Service” means that the provision of services to the Company or
an Affiliate in any capacity of Employee, Director or Consultant is not
interrupted or terminated. Except as otherwise provided in the Option Agreement,
service shall not be considered interrupted or terminated for this purpose in
the case of (i) any approved leave of absence, (ii) transfers among the Company,
any Affiliate, or any successor, in any capacity of Employee, Director or
Consultant, or (iii) any change in status as long as the individual remains in
the service of the Company or an Affiliate in any capacity of Employee, Director
or Consultant. An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave. For purposes of each Incentive
Stock Option, if such leave exceeds ninety (90) days, and re-employment upon
expiration of such leave is not guaranteed by statute or contract, then the
Incentive Stock Option shall be treated as a Non-Qualified Stock Option on the
day that is three (3) months and one (1) day following the expiration of such
ninety (90)-day period.

i. “Covered Employee” means the chief executive officer and the four other most
highly compensated officers of the Company for whom total compensation is
required to be reported to stockholders under Regulation S-K, as determined for
purposes of Section 162(m) of the Code.

j. “Director” means a member of the Board or the board of directors of an
Affiliate.

k. “Disability” means the “disability” of a person as defined in a then
effective long-term disability plan maintained by the Company that covers such
person, or if such a plan does not exist at any relevant time, “Disability”
means the permanent and total disability of a person within the meaning of
Section 22(e)(3) of the Code. For purposes of determining the time during which
an Incentive Stock Option may be exercised under the terms of an Option
Agreement, “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code. Section 22(e)(3) of the Code
provides that an individual is totally and permanently disabled if he is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months.



--------------------------------------------------------------------------------

l. “Employee” means any person, including an Officer or Director, who is
employed, within the meaning of Section 3401 of the Code, by the Company or an
Affiliate. The provision of compensation by the Company or an Affiliate to a
Director solely with respect to such individual rendering services in the
capacity of a Director, however, shall not be sufficient to constitute
“employment” by the Company or that Affiliate.

m. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute. Reference in the Plan to any section of the Exchange Act
shall be deemed to include any amendments or successor provisions to such
section and any rules and regulations relating to such section.

n. “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

i. If the Common Stock is listed on any established stock exchange or traded on
the Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value
of a share of Common Stock shall be the closing sales price for such a share of
Common Stock (or the closing bid, if no sales were reported) as quoted on such
exchange or market (or if the Common Stock is listed or traded on more than one
exchange or market, the exchange or market with the greatest volume of trading
in the Common Stock) on the last trading day prior to the day of determination,
as reported in The Wall Street Journal or such other source as the Committee
deems reliable.

ii. In the absence of any such established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Committee.

o. “Incentive Stock Option” means an Option granted to an Employee under the
Plan that meets the requirements of Section 422 of the Code.

p. “Non-Employee Director” means a Director of the Company who either (i) is not
an Employee or Officer, does not receive compensation (directly or indirectly)
from the Company or an Affiliate in any capacity other than as a Director
(except for an amount as to which disclosure would not be required under
Item 404(a) of Regulation S-K), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K or (ii) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3.

q. “Non-Qualified Stock Option” means an Option granted under the Plan that is
not intended to be an Incentive Stock Option.

r. “Officer” means a person who is an “officer” of the Company or any Affiliate
within the meaning of Section 16 of the Exchange Act (whether or not the Company
is subject to the requirements of the Exchange Act).



--------------------------------------------------------------------------------

s. “Option” means a stock option granted pursuant to the Plan to purchase a
specified number of shares of Common Stock, whether granted as an Incentive
Stock Option or as a Non-Qualified Stock Option.

t. “Option Agreement” means the written agreement evidencing the grant of an
Option executed by the Company and the Optionee, including any amendments
thereto.

u. “Optionee” means an individual to whom an Option has been granted under the
Plan.

v. “Outside Director” means a Director of the Company who either (i) is not a
current employee of the Company or an “affiliated corporation” (within the
meaning of the Treasury regulations promulgated under Section 162(m) of the
Code), is not a former employee of the Company or an “affiliated corporation”
receiving compensation for prior services (other than benefits under a tax
qualified pension plan), has not been an officer of the Company or an
“affiliated corporation” at any time and is not currently receiving (within the
meaning of the Treasury regulations promulgated under Section 162(m) of the
Code) direct or indirect remuneration from the Company or an “affiliated
corporation” for services in any capacity other than as a Director, or (ii) is
otherwise considered an “outside director” for purposes of Section 162(m) of the
Code.

w. “Plan” means this First Amended and Restated Permeo Technologies, Inc. 2001
Stock Option Plan, as set forth herein and as it may be amended from time to
time.

x. “Qualifying Shares” means shares of Common Stock which either (i) have been
owned by the Optionee for more than six (6) months and have been “paid for”
within the meaning of Rule 144 promulgated under the Securities Act, or
(ii) were obtained by the Optionee in the public market.

y. “Regulation S-K” means Regulation S-K promulgated under the Securities Act,
as it may be amended from time to time, and any successor to Regulation S-K.
Reference in the Plan to any item of Regulation S-K shall be deemed to include
any amendments or successor provisions to such item.

z. “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as it may
be amended from time to time, and any successor to Rule 16b-3.

aa. “Section” means a section of the Plan unless otherwise stated or the context
otherwise requires.

bb. “Securities Act” means the Securities Act of 1933, as amended, and any
successor statute. Reference in the Plan to any section of the Securities Act
shall be deemed to include any amendments or successor provisions to such
section and any rules and regulations relating to such section.

cc. “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) at the time an Option is granted stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of any of its Affiliates.



--------------------------------------------------------------------------------

3. Types of Options and Shares. Options granted under the Plan may be either
Incentive Stock Options or Non-Qualified Stock Options, as designated at the
time of grant.

4. Shares Subject to Plan. The Committee may not grant Options under the Plan
for more than 5,377,885 shares of Common Stock, subject to adjustment as
provided in Section 11(a). If any Option expires or is terminated without being
exercised in whole or in part, the unexercised or released shares of Common
Stock from such Options shall be available for future grant and purchase under
the Plan. At all times during the term of the Plan, the Company shall reserve
and keep available such number of shares of Common Stock as will be required to
satisfy the requirements of outstanding Options under the Plan. Nothing in this
Section 4 shall impair the right of the Company to reduce the number of
outstanding shares of Common Stock pursuant to repurchases, redemptions, or
otherwise; provided, however, that no reduction in the number of outstanding
shares of Common Stock shall (a) impair the validity of any outstanding Option,
whether or not that Option is fully exercisable, or (b) impair the status of any
shares of Common Stock previously issued pursuant to an Option as duly
authorized, validly issued, fully paid, and nonassessable.

5. Eligibility. Options other than Incentive Stock Options may be granted to
Employees, Officers, Directors, and Consultants (subject to any limitations
under Rule 701 under the Securities Act, if relied on by the Company for the
Option). Incentive Stock Options may be granted only to Employees (including
Officers and Directors who are also Employees). The Committee in its sole
discretion shall select the recipients of Options. An Optionee may be granted
more than one Option under the Plan, and Options may be granted at any time or
times during the term of the Plan. The grant of an Option to an Employee,
Officer, Director or Consultant shall not be deemed either to entitle that
individual to, or to disqualify that individual from, participation in any other
grant of Options under the Plan.

6. Terms and Conditions of Options. The Committee shall determine (a) whether
each Option shall be granted as an Incentive Stock Option or as a Non-Qualified
Stock Option and (b) the provisions, terms, and conditions of each Option
including, but not limited to, the vesting schedule, the number of shares of
Common Stock subject to the Option, the exercise price of the Option, the period
during which the Option may be exercised, repurchase provisions, rights of first
refusal, forfeiture provisions, methods of payment, and all other terms and
conditions of the Option, subject to the following:

a. Form of Option Grant. Each Option granted under the Plan shall be evidenced
by a written Option Agreement in such form (which need not be the same for each
Optionee) as the Committee from time to time approves, but which is not
inconsistent with the Plan, including any provisions that may be necessary to
assure that any Option that is intended to be an Incentive Stock Option will
comply with Section 422 of the Code.

b. Date of Grant. The date of grant of an Option will be the date on which the
Committee makes the determination to grant such Option unless otherwise
specified by the Committee. The Option Agreement evidencing the Option will be
delivered to the Optionee with a copy of the Plan and other relevant Option
documents within a reasonable time after the date of grant.



--------------------------------------------------------------------------------

c. Exercise Price. The exercise price of a Non-Qualified Stock Option shall be
not less than 85% of the Fair Market Value of the shares of Common Stock on the
date of grant of the Option. The exercise price of any Incentive Stock Option
shall be not less than 100% of the Fair Market Value of the shares of Common
Stock on the date of grant of the Option. The exercise price of any Incentive
Stock Option granted to a Ten Percent Stockholder shall not be less than 110% of
the Fair Market Value of the shares of Common Stock on the date of grant of the
Option.

d. Exercise Period. Options shall be exercisable within the time or times or
upon the event or events determined by the Committee and set forth in the Option
Agreement; provided, however, that no Option shall be exercisable after the
expiration of ten (10) years from the date of grant of the Option, and provided
further, that no Incentive Stock Option granted to a Ten Percent Stockholder
shall be exercisable after the expiration of five (5) years from the date of
grant of the Option.

e. Limitations on Incentive Stock Options. The aggregate Fair Market Value
(determined as of the date of grant of an Option) of Common Stock which any
Employee is first eligible to purchase during any calendar year by exercise of
Incentive Stock Options granted under the Plan and by exercise of incentive
stock options (within the meaning of Section 422 of the Code) granted under any
other incentive stock option plan of the Company or an Affiliate shall not
exceed $100,000. If the Fair Market Value of stock with respect to which all
incentive stock options described in the preceding sentence held by any one
Optionee are exercisable for the first time by such Optionee during any calendar
year exceeds $100,000, the Options (that are intended to be Incentive Stock
Options on the date of grant thereof) for the first $100,000 worth of shares of
Common Stock to become exercisable in such year shall be deemed to constitute
incentive stock options within the meaning of Section 422 of the Code and the
Options (that are intended to be Incentive Stock Options on the date of grant
thereof) for the shares of Common Stock in the amount in excess of $100,000 that
become exercisable in that calendar year shall be treated as Non-Qualified Stock
Options. If the Code or the Treasury regulations promulgated thereunder are
amended after the effective date of the Plan to provide for a different limit
than the one described in this Section 6(e), such different limit shall be
incorporated herein and shall apply to any Options granted after the effective
date of such amendment.

f. Transferability of Options. Options granted under the Plan, and any interest
therein, shall not be transferable or assignable by the Optionee, and may not be
made subject to execution, attachment or similar process, otherwise than by will
or by the laws of descent and distribution, and shall be exercisable during the
lifetime of the Optionee only by the Optionee; provided, that the Optionee may,
however, designate persons who or which may exercise his Options following his
death.

g. Acquisitions and Other Transactions. The Committee may, from time to time,
assume outstanding options granted by another entity, whether in connection with
an acquisition of such other entity or otherwise, by either (i) granting an
Option under the Plan in replacement of or in substitution for the option
assumed by the Company, or (ii) treating the



--------------------------------------------------------------------------------

assumed option as if it had been granted under the Plan if the terms of such
assumed option could be applied to an Option granted under the Plan. Such
assumption shall be permissible if the holder of the assumed option would have
been eligible to be granted an Option hereunder if the other entity had applied
the rules of the Plan to such grant. The Committee also may grant Options under
the Plan in settlement of or substitution for, outstanding options or
obligations to grant future options in connection with the Company or an
Affiliate acquiring another entity, an interest in another entity or an
additional interest in an Affiliate whether by merger, stock purchase, asset
purchase or other form of transaction. Notwithstanding the foregoing provisions
of Section 6(c), in the case of an Option issued or assumed pursuant to this
Section 6(g), the exercise price for the Option shall be determined in
accordance with the principles of Section 424(a) of the Code and the Treasury
regulations promulgated thereunder.

7. Exercise of Options.

a. Notice. Options may be exercised only by delivery to the Company of a written
exercise agreement approved by the Committee (which need not be the same for
each Optionee), stating the number of shares of Common Stock being purchased,
the restrictions imposed on the shares of Common Stock, if any, and such
representations and agreements regarding the Optionee’s investment intent and
access to information and other matters, if any, as may be required by the
Company to comply with applicable securities laws, or as may be deemed
appropriate by the Company in connection with the issuance of shares of Common
Stock upon exercise of the Option, together with payment in full of the exercise
price for the number of shares of Common Stock being purchased. Such exercise
agreement may be part of an Optionee’s Option Agreement.

b. Early Exercise. An Option Agreement may, but need not, include a provision
that permits the Optionee to elect at any time while an Employee, Director or
Consultant, to exercise any part or all of the Option prior to full vesting of
the Option. Any unvested shares of Common Stock received pursuant to such
exercise may be subject to a repurchase right in favor of the Company or an
Affiliate or to any other restriction the Committee determines to be appropriate

c. Payment. Payment for the shares of Common Stock to be purchased upon exercise
of an Option may be made in cash (by check) or, where approved by the Committee
in its sole discretion at the date of grant and stated in the Option Agreement
and where permitted by law: (i) by surrender for cancellation of Qualifying
Shares at the Fair Market Value per share at the time of exercise (provided that
such surrender does not result in an accounting charge for the Company); (ii) by
delivery of the Optionee’s promissory note with such recourse, interest,
security, redemption and other provisions as the Committee may require; (iii) if
a public market for the Common Stock exists, through a “same day sale”
commitment from the Optionee and a broker-dealer that is a member of the
National Association of Securities Dealers, Inc. (an “NASD Dealer”) whereby the
Optionee irrevocably elects to exercise the Option and to sell a portion of the
shares of Common Stock so purchased to pay for the exercise price and whereby
the NASD Dealer irrevocably commits upon receipt of such shares of Common Stock
to forward the exercise price directly to the Company; (iv) if a public market
for the Common Stock exists, through a “margin” commitment from the Optionee and
an NASD Dealer whereby the Optionee irrevocably elects to exercise the Option
and to pledge the shares of Common Stock so



--------------------------------------------------------------------------------

purchased to the NASD Dealer in a margin account as security for a loan from the
NASD Dealer in the amount of the exercise price, and whereby the NASD Dealer
irrevocably commits upon receipt of such shares of Common Stock to forward the
exercise price directly to the Company; or (v) by any combination of the
foregoing. No shares of Common Stock may be issued until full payment of the
purchase price therefor has been made.

d. Withholding Taxes. The Committee may establish such rules and procedures as
it considers desirable in order to satisfy any obligation of the Company to
withhold the statutory prescribed minimum amount of federal or state income
taxes or other taxes with respect to the exercise of any Option granted under
the Plan. Prior to issuance of the shares of Common Stock upon exercise of an
Option, the Optionee shall pay or make adequate provision acceptable to the
Committee for the satisfaction of the statutory minimum prescribed amount of any
federal or state income or other tax withholding obligations of the Company, if
applicable. Upon exercise of an Option, the Company shall withhold or collect
from the Optionee an amount sufficient to satisfy such tax withholding
obligations.

e. Exercise of Option Following Termination of Continuous Service.

i. An Option may not be exercised after the expiration date of such Option set
forth in the Option Agreement and may be exercised following the termination of
an Optionee’s Continuous Service only to the extent provided in the Option
Agreement.

ii. Where the Option Agreement permits an Optionee to exercise an Option
following the termination of the Optionee’s Continuous Service for a specified
period, the Option shall terminate to the extent not exercised on the last day
of the specified period or the last day of the original term of the Option,
whichever occurs first.

iii. Any Option designated as an Incentive Stock Option, to the extent not
exercised within the time permitted by law for the exercise of Incentive Stock
Options following the termination of an Optionee’s Continuous Service, shall
convert automatically to a Non-Qualified Stock Option and thereafter shall be
exercisable as such to the extent exercisable by its terms for the period
specified in the Option Agreement.

iv. The Committee shall have discretion to determine whether the Continuous
Service of an Optionee has terminated and the effective date on which such
Continuous Service terminates and whether the Optionee’s Continuous Service
terminated as a result of the Disability of the Optionee.

f. Limitations on Exercise.

i. The Committee may specify a reasonable minimum number of shares of Common
Stock or a percentage of the shares subject to an Option that may be purchased
on any exercise of an Option; provided, that such minimum number will not
prevent Optionee from exercising the full number of shares of Common Stock as to
which the Option is then exercisable.

ii. The obligation of the Company to issue any shares of Common Stock pursuant
to the exercise of any Option shall be subject to the condition that such
exercise



--------------------------------------------------------------------------------

and the issuance and delivery of such shares pursuant thereto comply with the
Securities Act, all applicable state securities laws and the requirements of any
stock exchange or national market system upon which the shares of Common Stock
may then be listed or quoted, as in effect on the date of exercise. The Company
shall be under no obligation to register the shares of Common Stock with the
Securities and Exchange Commission or to effect compliance with the
registration, qualification or listing requirements of any state securities laws
or stock exchange or national market system, and the Company shall have no
liability for any inability or failure to do so.

iii. As a condition to the exercise of an Option, the Company may require the
person exercising such Option to represent and warrant at the time of any such
exercise that the shares of Common Stock are being purchased only for investment
and without any present intention to sell or distribute such shares of Common
Stock if, in the opinion of counsel for the Company, such a representation is
required by any securities or other applicable laws.

8. Restrictions on Shares. At the discretion of the Committee, the Company may
require an Optionee to become a party to agreement(s) containing (a) a right of
first refusal to purchase all shares of Common Stock that an Optionee (or a
permitted transferee, if applicable) may propose to transfer to a third party
and/or (b) a right to repurchase all or a portion of the shares of Common Stock
held by an Optionee upon and after termination of the Optionee’s Continuous
Service for any reason within a specified date as determined by the Committee,
and/or (c) a voting and/or stock ownership agreement and/or (d) such other
provisions as the Committee shall determine in its sole discretion are
appropriate.

9. Modification, Extension And Renewal of Options. The Committee shall have the
power to modify, extend or renew outstanding Options and to authorize the grant
of new Options in substitution therefor, provided that (except as permitted by
Section 11) any such action may not, without the written consent of any
Optionee, impair any rights under any Option previously granted to such
Optionee. Any outstanding Incentive Stock Option that is modified, extended,
renewed or otherwise altered will be treated in accordance with Section 424(h)
of the Code.

10. Privileges of Stock Ownership. No Optionee will have any of the rights of a
stockholder with respect to any shares of Common Stock subject to an Option
until such Option is properly exercised and the purchased shares are issued and
delivered to the Optionee, as evidenced by an appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company. No adjustment
shall be made for dividends or distributions or other rights for which the
record date is prior to such date of issuance and delivery, except as provided
in the Plan. To the extent required to comply with any federal or state
securities laws, the Company shall, during the term of each Option, provide to
the Optionee thereunder and each person owning shares purchased through the Plan
with financial statements at least annually, unless the Optionee or the
stockholder is an Employee whose duties in connection with the Company assure
access to equivalent information.



--------------------------------------------------------------------------------

11. Adjustment Upon Changes in Capitalization and Corporate Events.

a. Capital Adjustments. The number of shares of Common Stock covered by each
outstanding Option granted under the Plan and the Option price may be adjusted
to reflect, as deemed appropriate by the Committee, any increase or decrease in
the number of outstanding shares of Common Stock resulting from a stock
dividend, stock split, reverse stock split, combination, reclassification or
similar change in the capital structure of the Company without receipt of
consideration, subject to any required action by the Board or the stockholders
of the Company and compliance with applicable securities laws; provided,
however, that a fractional share will not be issued upon exercise of any Option,
and either (i) any fraction of a share of Common Stock that would have resulted
will be cashed out at Fair Market Value or (ii) the number of shares of Common
Stock issuable under the Option will be rounded up to the nearest whole number,
as determined by the Committee; and provided further that the exercise price may
not be decreased to below the par value, if any, for the shares of Common Stock
as adjusted pursuant to this Section 11(a). Except as the Committee determines,
no issuance by the Company of shares of capital stock of any class, or
securities convertible into shares of capital stock of any class, shall affect,
and no adjustment by reason hereof shall be made with respect to, the number or
price of shares of Common Stock subject to an Option.

b. Dissolution or Liquidation. The Committee shall notify the Optionee at least
twenty (20) days prior to any proposed dissolution or liquidation of the
Company. Unless provided otherwise in an individual Option Agreement, to the
extent that an Option has not been previously exercised, such Option shall
terminate immediately prior to consummation of such dissolution or liquidation.

c. Merger, Asset Sale, and Change in Control. If, during the term of the Plan
(i) the Company shall sell (in one transaction or in a series of related
transactions) all or substantially all of its assets to a person or entity that
is not an “affiliate”, as defined in Rule 405 promulgated under the Securities
Act, of the Company, (ii) the Company (or its successor) consummates a merger,
consolidation, share exchange, or reorganization with another corporation or
other legal entity and, as a result of such merger, consolidation, share
exchange, or reorganization, less than a majority of the combined voting power
of the outstanding securities of the surviving entity (whether the Company or
another entity) immediately after such transaction is held in the aggregate by
the holders of securities of the Company that were entitled to vote generally in
the election of directors of the Company (or its successor) (“Voting Stock”)
immediately before such transaction, or (iii) when the Common Stock is traded in
the over-the-counter market or on any securities exchange, pursuant to a tender
offer or exchange offer for securities of the Company, or in any other manner,
any “person” or “group,” as such terms are used in Sections 13(d) and 14(d) of
the Exchange Act, as amended (excluding the Company, a subsidiary of the Company
or any employee benefit plan, or a related trust or the trustee thereof,
sponsored or maintained by the Company or any Affiliate), acquires “beneficial
ownership” (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of more than 50% of the Voting Stock (the surviving entity or purchaser
described in this Section 11(c), the “Purchaser”, and any such event described
in this Section 11(c) a “Change in Control”), the Purchaser shall either assume
the obligations of the Company under the outstanding Options or convert the
outstanding Options into options of at least equal value as to capital stock of
the Purchaser. The Purchaser also may issue, in place of outstanding shares of
Common Stock held by Optionee as a result of the exercise of an Option that is
subject to repurchase, substantially similar shares or other property subject to
similar repurchase restrictions no less favorable to Optionee.



--------------------------------------------------------------------------------

In the event such Purchaser refuses to assume or substitute Options, as provided
above, pursuant to a Change in Control, each Option which is at the time
outstanding under the Plan shall (i) except as provided otherwise in an
individual Option Agreement, automatically become, subject to all other terms of
the Option Agreement, fully vested and exercisable and be released from any
repurchase or forfeiture rights, immediately prior to the specified effective
date of such Change in Control, for all of the shares of Common Stock at the
time represented by such Option, and (ii) notwithstanding any contrary terms in
the Option Agreement, expire on a date at least twenty (20) days after the
Committee gives written notice to Optionees specifying the terms and conditions
of such termination.

To the extent that an Optionee exercises an Option before or on the effective
date of the Change in Control, the Company shall issue all Common Stock
purchased by exercise of that Option, and those shares of Common Stock shall be
treated as issued and outstanding for purposes of the Change in Control. Upon a
Change in Control, when the outstanding Options are not assumed by the
Purchaser, the Plan shall terminate and any unexercised Options outstanding
under the Plan at that date shall terminate.

12. Stockholder Approval. The Plan shall be submitted to the stockholders of the
Company for approval within twelve (12) months before or after the date the Plan
is adopted by the Board. The Committee may grant Options under the Plan prior to
approval by the stockholders, which Options will be effective when granted, but
no such Option shall be exercisable until such approval is obtained. In the
event that stockholder approval is not obtained within the twelve (12)-month
period provided above, all Incentive Stock Options previously granted under the
Plan shall be exercisable as Non-Qualified Stock Options. In addition, the Board
may determine from time to time that it is necessary or desirable to obtain the
approval of either the Plan or an amendment to the Plan by the Company’s
stockholders to satisfy or comply with applicable law, including Sections 162(m)
and 422 of the Code, or the rules of any stock exchange or national market
system on which the Common Stock may be listed or quoted.

13. Administration. The Plan shall be administered by the Committee. The
Committee shall interpret the Plan and any Options granted pursuant to the Plan
and shall prescribe such rules and regulations in connection with the operation
of the Plan as it determines to be advisable for the administration of the Plan.
The Committee may rescind and amend its rules and regulations from time to time.
The interpretation by the Committee of any of the provisions of the Plan or any
Option granted under the Plan shall be final and binding upon the Company and
all persons having an interest in any Option or any shares of Common Stock
purchased pursuant to an Option.

14. Effect of Plan. Neither the adoption of the Plan nor any action of the Board
or the Committee shall be deemed to give any Employee, Director or Consultant
any right to be granted an Option or any other rights except as may be evidenced
by the Option Agreement, or any amendment thereto, duly authorized by the
Committee and executed on behalf of the Company, and then only to the extent and
on the terms and conditions expressly set forth therein. The



--------------------------------------------------------------------------------

existence of the Plan and the Options granted hereunder shall not affect in any
way the right of the Board, the Committee or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation or other transaction involving the Company, any issue of bonds,
debentures, or shares of preferred stock ahead of or affecting the Common Stock
or the rights thereof, the dissolution or liquidation of the Company or any sale
or transfer of all or any part of the Company’s assets or business, or any other
corporate act or proceeding by or for the Company. Nothing contained in the Plan
or in any Option Agreement or in other Option-related documents shall confer
upon any Employee, Director or Consultant any right with respect to such
person’s Continuous Service or interfere or affect in any way with the right of
the Company or an Affiliate to terminate such person’s Continuous Service at any
time, with or without cause.

15. No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or an Affiliate,
Options shall not be deemed compensation for purposes of computing benefits or
contributions under any retirement plan of the Company or an Affiliate, and
shall not affect any benefits under any other benefit plan of any kind or any
benefit plan subsequently instituted under which the availability or amount of
benefits is related to level of compensation. The Plan is not a “Retirement
Plan” or “Welfare Plan” under the Employee Retirement Income Security Act of
1974, as amended.

16. Amendment or Termination of Plan. The Committee shall have the authority to
amend any Option Agreement to include any provision which, at the time of such
amendment, is authorized under the terms of the Plan; however, no outstanding
Options may be revoked or altered in a manner unfavorable to the Optionee
without the written consent of the Optionee. Any termination of the Plan shall
not impair any of the rights of any Optionee whose Option is outstanding on the
date of the Plan’s termination without the Optionee’s written consent.

17. Effective Date and Term of Plan. The Plan shall become effective June 11,
2001, which is the date of its adoption by the Board. It shall continue in
effect for a term of ten (10) years from its adoption date, unless sooner
terminated by action of the Board. Subject to the terms and conditions of the
Plan and applicable laws, Options may be granted under the Plan upon its
adoption.

18. Severability and Reformation. The Company intends all provisions of the Plan
to be enforced to the fullest extent permitted by law. Accordingly, should a
court of competent jurisdiction determine that the scope of any provision of the
Plan is too broad to be enforced as written, the court should reform the
provision to such narrower scope as it determines to be enforceable. If,
however, any provision of the Plan is held to be wholly illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable and severed, and the Plan shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof, and the
remaining provisions of the Plan shall remain in full force and effect and shall
not be affected by the illegal, invalid, or unenforceable provision or by its
severance.

19. Governing Law. The Plan and all issues or matters relating to the Plan shall
be governed by, determined and enforced under, and construed and interpreted in
accordance with the laws of the State of Texas.



--------------------------------------------------------------------------------

20. Interpretive Matters. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and visa versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in the Plan are inserted for convenience and shall not be
deemed a part of the Plan for construction or interpretation.



--------------------------------------------------------------------------------

PLAN HISTORY

 

June 11, 2001    Board adopts Plan, with an initial reserve of 2,421,000 shares.
June 11, 2001    Stockholders approve Plan, with an initial reserve of 2,421,000
shares. April 29, 2002    Board approves amendment to Plan increasing reserve to
10,379,126 shares and effecting certain other amendments to Plan. April 29, 2002
   Stockholders approve amendment to Plan increasing reserve to 10,379,126
shares and effecting certain other amendments to Plan. October 17, 2002    Board
approves amendment to Plan to adjust share reserve to 2,000,058 shares to
account for a reverse stock split. October 17, 2002    Stockholders approve
amendment to Plan to adjust share reserve to 2,000,058 shares to account for a
reverse stock split. May 20, 2003    Board approves amendment and restatement of
Plan increasing reserve to 3,352,465 shares. May 20, 2003    Stockholders
approve amendment and restatement of Plan increasing reserve to 3,352,465
shares. October 19, 2005    Board and stockholders approve amendment of Plan to
increase the reserve to 5,377,885 shares.